PER CURIAM:
Clarence Sheldon Jupiter appeals the district court’s orders denying his motion *249for sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), and his motion for reconsideration of that denial. We have reviewed the record and find no reversible error in the district court’s denial of Jupiter’s motion under Amendment 706 to the U.S. Sentencing Guidelines for a two-level offense level reduction because such a reduction would not reduce his Guidelines sentencing range. Accordingly, we affirm for the reasons stated by the district court. United States v. Jupiter, No. 5:93-cr00004-sgw-l (W.D.Va. May 8, 2008; June 13, 2008).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Jupiter may file a new § 3582(c) motion seeking a four-level reduction based on Amendments 505 and 706 to the Guidelines. We, of course, offer no opinion on what the disposition of such a motion should be.